DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0313049) in view of Mirpuri (US 2019/0067176) in view of Peng (US 2017/0170373).
 Regarding claim 1.
Huang teaches an electronic device, comprising: a substrate (101); and a light emitting diode (107) bonded to the substrate through a solder alloy (110) (paragraph 63); wherein the solder alloy includes tin and a metal element M, the metal element M is one of the indium and bismuth (paragraph 64)
 Huang does not teach a solder alloy comprising 60 to 90 percent tin.
 Mirpuri teaches a solder alloy of tin and bismuth or indium wherein the atomic percentage of tin in sum of the tin and the metal element M is in a range from 60% to 90% in the solder alloy (paragraph 28).
It would have been obvious to one of ordinary skill in the art to provide an off eutectic alloy composition wherein the tin content is 60 to 90 percent in order to reduce the formation of voids (paragraph 13).
Huang in view of Mirpuri does not teach a tft switch 
 Peng teaches an electronic device, comprising: a substrate (115); a switch element (116) disposed on the substrate, wherein the switch element comprises a thin film transistor (122), and a light emitting diode (113a) bonded to the substrate and electrically connected to the switch element.  
 It would have been obvious to one of ordinary skill in the art to provide a TFT switch element in order to control the light emitting diode (Peng paragraph 71) and thereby switch the LED on and off (Huang paragraph 223) 
  Regarding claim 2.
Mirpuri teaches the metal element M is indium (paragraph 28). 
 Regarding claim 3.
Mirpuri teaches the atomic percentage of tin in sum of the tin and indium is in a range from 60% to 85% (paragraph 28).
Regarding claim 4.
Mirpuri teaches the metal element M is bismuth (paragraph 28).
Regarding claim 5.
Mirpuri teaches the atomic percentage of tin in sum of the tin and bismuth is in a range from 60% to 80% (paragraph 28).
 Regarding claim 6.
Mirpuri teaches the solder alloy includes gold (paragraph 24).
 Regarding claim 10.
Huang teaches a bonding layer (103) between the solder alloy (110) and the substrate (101) (paragraph 47).
  Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (US 2020/0313049) in view of Mirpuri (US2019/0067176) in view of Peng (US 2017/0170373) as applied to claim 1 and further in view of Wierer (US 6514782).
  Regarding claim 7.
Huang in view of Mirpuri in view of Peng teaches elements of the claimed invention above.
Huang in view of Mirpuri in view of Peng does not teach a layer disposed on the solder.
Wierer teaches a light emitting device having a first layer (41) disposed between the solder alloy (60) and the substrate (50) (fig 6b) (column 7 lines 50-60).
It would have been obvious to one of ordinary skill in the art to provide a wettable layer which will improve the wetting of the solder bond thereby promoting the intimate electrical and mechanical contact of the bond to improve the conductivity and strength of the connection between the solder and the electrode (Wierer, column 7 lines 50-60). 
Regarding claim 8.
Huang in view of Mirpuri in view of Peng teaches elements of the claimed invention above.
Huang in view of Mirpuri in view of Peng does not teach a layer disposed on the solder.
Wierer teaches a light emitting device having a first layer (54) disposed between the solder alloy (60) and the light emitting diode (10-12) (fig 6b) (column 7 lines 50-60).
It would have been obvious to one of ordinary skill in the art to provide a layer on the solder to improve wetting (Wierer column 7 lines 50-60). 
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (US 2020/0313049) in view of Mirpuri (US2019/0067176) in view of Peng (US 2017/0170373) as applied to claim 1 and further in view of Park (US 2016/0131329).
Regarding claim 9.
Huang in view of Mirpuri in view of Peng teaches elements of the claimed invention above.
Huang in view of Mirpuri in view of Peng does not teach the substrate is a TFT substrate.
Park teaches a LED substrate comprising a TFT substrate (paragraph 124).
It would have been obvious to one of ordinary skill in the art to provide a TFT substrate in order to control the energization of the light emitting structure.  
 Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817   

/BRADLEY SMITH/Primary Examiner, Art Unit 2817